COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Loston Moore, Jr. v. The State of Texas

Appellate case number:    01-18-00498-CR

Trial court case number: 1572146

Trial court:              185th District Court of Harris County

        On January 23, 2019, this Court issued an order abating the appeal and remanding to the
trial court to determine whether the certification of defendant’s right to appeal was correct. On
February 1, 2019, a supplemental clerk’s record was filed containing a certification that defendant
has the right to appeal.
        The abatement is lifted and the appeal is reinstated on the active docket. Appellant’s brief
is due within 30 days of the date of this order.
        It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly___________________
                    Acting individually  Acting for the Court


Date: _February 5, 2019_____